Citation Nr: 1203983	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-34 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back disability.

2.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder with anxiety features.

3.  Entitlement to a disability rating in excess of 20 percent for a low back disability.

4.  Entitlement to a disability rating in excess of 10 percent for chronic conjunctivitis.

5.  Entitlement to a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 (Paragraph 30) for a right knee disorder.

6.  Entitlement to a temporary 100 percent rating for treatment of service-connected disorder under 38 C.F.R. § 4.30 (Paragraph 30) for major depressive disorder with anxiety features.    

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 until November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2006 and February 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Service Connection for Right Knee Claims

The Veteran claims that he currently has a right knee condition that is related to his service-connected disabilities.  Here, the Board notes that the Veteran is currently service-connected for a low back disability, major depressive disorder, and chronic conjunctivitis.  The Veteran asserts that he underwent surgery in February 2006 to correct a right knee meniscus tear, and that in addition to service connection, he should be granted a temporary 100 percent rating under Paragraph 30 for his period of convalescence.  

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

For service-connected disabilities, a total disability rating will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

The private medical evidence of record shows that the Veteran was diagnosed with degenerative joint disease and a meniscus tear of the right knee in January 2006.  He underwent surgery to correct a meniscus tear of the right knee in February 2006.  While these records show a currently diagnosed right knee condition, they are negative for a medical opinion as to the etiology of the claimed disorder.  But the Veteran asserts that his physician told him that his right knee disorder is related to his service connected disorders, presumably his low back disorder.

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  To date, the Veteran has not been afforded a VA examination with respect to his right knee claim.  The Veteran has specifically asserted that his physician told him that his right knee disorder is related to his service connected disorders, presumably his low back disorder.  Given the evidence of a current right knee disorder, the indication that such disorder may be related to a service-connected decision, and the absence of a medical opinion as to the etiology of the claimed disorder, the Board finds that additional development is needed with respect to this claim.  Thus, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed right knee disorder to determine whether the claimed disorder is related to a service-connected disability or are otherwise related to his military service.

With respect to the claim for a temporary total disability rating for a period of convalescence following his right knee surgery, the Board finds that this issue is inextricably intertwined with the claim for service-connection for a right knee disorder.  See Parker v. Brown, 7 Vet. App. 1116 (1994); Harris v. Derwinski, 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Specifically, whether service connection is granted for the right knee disorder would directly impact whether the Veteran is entitled to a temporary total disability rating following his right knee surgery.  Hence, it follows that any Board action on the temporary total disability rating claim would be premature, at this juncture, and that this matter must be remanded, as well.

Claims for Increased Disability Ratings for Major Depressive Disorder, Low Back, and Conjunctivitis Disabilities

In statements dated in January and May of 2011, the Veteran indicated he was receiving disability benefits from the Social Security Administration (SSA) due to his "service-connected condition."  In support of his claim, he submitted a Notice of Award from the SSA, reflecting that he was entitled to SSA benefits as of April 2010.  A review of the claims file reveals that the Veteran's SSA records are currently not of record.  These records must be obtained before deciding his claims since they may be relevant to his claims for increased disability ratings.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain relevant SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.

Temporary Total Disability Rating for Service-Connected Major Depressive Disorder

By way of brief history, the claims file reflects that the Veteran filed a claim for a temporary total disability rating because of treatment for his service-connected major depressive disorder in April 2009.  His claim was denied by way of an August 2009 rating decision.  Thereafter, the Veteran filed a Notice of Disagreement (NOD) as to the August 2009 rating decision in October 2009.  To date, the Veteran has not been issued a Statement of the Case (SOC) for the issue of a temporary total disability rating for his major depressive disorder.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

TDIU

Finally, the Board notes that a TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If these schedular criteria are not met, TDIU may also be awarded on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  Here, the Veteran's claim for a TDIU is inextricably intertwined with the determination as to his claim for entitlement to service connection for a right knee disorder, as well as his claims for increased ratings for his service-connected depression, low back, and conjunctivitis disorders.  Thus, the TDIU claim should be decided only after the disposition of his claims for increased ratings and service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request from the SSA all records associated with the Veteran's disability claim(s).  Specifically, the RO/AMC shall request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.
 
2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any current right knee disorder.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.

The examiner must identify all right knee disorders found to be present.  For any and all current diagnoses made, the examiner shall offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent likelihood or greater) that any diagnosed right knee disorder is etiologically related to the Veteran's active duty service.

(b)  Whether it is as least as likely as not (a 50 percent likelihood or greater) that any diagnosed right knee disorder was caused or aggravated by a service-connected disability.

The rationale for all opinions expressed should be provided in a legible report.  In providing the requested opinions, the examiner must consider any reports of a continuity of right knee symptomatology.  If the examiner is unable to render an opinion with regards to the Veteran's claim without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.

3.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  Specifically, the RO/AMC shall consider whether additional VA examinations, including VA mental disorders exam and/or social and industrial survey are necessary to fully and fairly adjudicate the Veteran's claims.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's right knee claims, the claims for increased disability ratings for his service-connected depressive, low back, and conjunctivitis disorders, and the claim for a TDIU.  If any determination remains adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  The case should then be return to the Board for further adjudicative review.

5.  The RO/AMC shall issue a Statement of the Case to the Veteran and his representative concerning the claim of a temporary total disability rating for treatment for his service-connected depressive disorder.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


